Title: Thomas Jefferson to James Newhall, 18 September 1817
From: Jefferson, Thomas
To: Newhall, James


                    
                        Poplar Forest
Sep. 18. 17.
                    
                    Th Jefferson begs leave to return to mr Newhall the shoes he got of him yesterday, which he can barely get on and finds it would be impossible to wear. he will ask another pair instead of them whenever mr Newhall has any of the same soft quality, but a good size larger and longer.
                